Exhibit 10.1

AMENDMENT NO. 9 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 9 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of July 16, 2015, by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, “Agent”), REG SERVICES GROUP, LLC, an Iowa limited liability company
(“REG Services”), and REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited
liability company (“REG Marketing”; together REG Services and REG Marketing are
each referred to herein as a “Borrower”, and jointly and severally as the
“Borrowers”).

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of December 23, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 31, 2012, that certain Amendment
No. 2 to Credit Agreement dated as of February 29, 2012, that certain Waiver and
Amendment No. 3 to Credit Agreement dated as of May 1, 2012, that certain
Amendment No. 4 to Credit Agreement dated as of January 9, 2013, that certain
Amendment No. 5 to Credit Agreement dated as of August 9, 2013, that certain
Amendment No. 6 to Credit Agreement dated as of December 23, 2013, that certain
Amendment No. 7 to Credit Agreement dated as of May 19, 2014, and that certain
Amendment No. 8 to Credit Agreement and Waiver dated as of February 20, 2015 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendments to Credit Agreement: Subject to the satisfaction of the conditions
set forth in Section 7 below, and in reliance upon the representations and
warranties of Borrowers set forth in Section 8 below, the Credit Agreement is
hereby amended as follows:

(a) Section 2.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

2.2 [Intentionally Omitted].

(b) Clause (b) of Section 2.10 of the Credit Agreement is hereby amended to
replace the reference to “0.50%” with “0.375%”.

(c) Clause (ii) of Section 2.11(a) of the Credit Agreement is hereby amended to
replace the reference to “$10,000,000” with “$25,000,000”.



--------------------------------------------------------------------------------

(d) Section 6.9(b) of the Credit Agreement is hereby amended to replace each
reference to “25%” with “20%”.

(e) Section 7.2 of the Credit Agreement is hereby amended to replace the
reference to “$4,000,000” with “10% of the Maximum Revolver Amount”.

(f) Schedule C-1 of the Credit Agreement is hereby replaced in its entirety with
Schedule C-1 attached hereto.

(g) The grid in the definition of “Base Rate Margin” set forth in Schedule 1.1
to the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

Level

  

Quarterly Average Excess Availability Amount

  

Base Rate Margin

for Advances

I    Greater than $45,000,000    0.25 percentage points II    Less than or equal
to $45,000,000 but greater than $30,000,000    0.50 percentage points III   
Less than or equal to $30,000,000 but greater than $15,000,000    0.75
percentage points IV    Less than or equal to $15,000,000    1.00 percentage
points

(h) Clause (b)(iii) of the definition of “Borrowing Base” set forth in Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:

(iii) 150% of the amount of the credit availability created by clause (a) above,
minus

(i) Clause (c) of the definition of “Fixed Charges” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:

(c) all federal, state, and local income taxes paid in cash during such period,
and

(j) The grid in the definition of “LIBOR Rate Margin” set forth in Schedule 1.1
to the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

Level

  

Quarterly Average Excess Availability Amount

  

LIBOR Rate Margin

for Advances

I    Greater than $45,000,000    1.75 percentage points II    Less than or equal
to $45,000,000 but greater than $30,000,000    2.00 percentage points

 

-2-



--------------------------------------------------------------------------------

Level

  

Quarterly Average Excess Availability Amount

  

LIBOR Rate Margin

for Advances

III    Less than or equal to $30,000,000 but greater than $15,000,000   
2.25 percentage points IV    Less than or equal to $15,000,000    2.50
percentage points

(k) The definition of “Maximum Revolver Amount” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Maximum Revolver Amount” means $60,000,000, as decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

3. Fee. In consideration of this Amendment, Borrowers shall pay to Agent (for
the benefit of Lenders) a fee of $20,000 which shall be nonrefundable and fully
earned on the date hereof.

4. [Intentionally Omitted].

5. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

6. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.

7. Conditions to Effectiveness.

(a) This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent, each in form and substance acceptable to Agent:

(i) Agent shall have received a fully executed copy of this Amendment in form
and substance acceptable to Agent, together with such other documents,
agreements, opinions and instruments as Agent may require or reasonably request;

 

-3-



--------------------------------------------------------------------------------

(ii) Borrowers shall have paid the fee to Agent set forth in Section 3 above,
and

(iii) No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.

8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;

(b) No Default or Event of Default has occurred and is continuing; and

(c) This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.

9. Miscellaneous.

(a) Expenses. Borrowers jointly and severally agree to pay on demand all Lender
Group Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Credit Agreement as modified
hereby.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of California. The choice of law and venue, jury
trial waiver and California judicial reference provisions set forth in
Section 12 of the Credit Agreement are incorporated herein by reference and
shall apply in all respects to this Amendment.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic delivery shall be equally effective as delivery of an original
executed counterpart of this Amendment.

10. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby

 

-4-



--------------------------------------------------------------------------------

acknowledged, each Borrower and each other Loan Party (by its execution and
delivery of the attached Consent and Reaffirmation), on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any such Loan Party or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever in relation to,
or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto which arises
at any time on or prior to the day and date of this Amendment.

(b) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) warrants, represents and agrees that it
is fully aware of California Civil Code Section 1542, which provides as follows:

SEC. 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 10. In connection with the foregoing waiver
and relinquishment, each Borrower and each other Loan Party (by its execution
and delivery of the attached Consent and Reaffirmation) acknowledges that they
are aware that they or their attorneys or others may hereafter discover claims
or facts in addition to or different from those which the parties now know or
believe to exist with respect to the subject matter of the Claims being released
hereunder, but that it is nevertheless the intention of each Borrower and each
other Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this
Section 10. The release given herein shall remain in effect as a full and
complete general release, notwithstanding the discovery or existence of any such
additional or different claims or facts.

(c) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

-5-



--------------------------------------------------------------------------------

(d) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

[signature pages follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

REG SERVICES GROUP, LLC, an Iowa limited liability company By:  

 

Name:  

 

Title:  

 

 

REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability company By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature Page to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Renewable Energy Group, Inc., a Delaware corporation, as a Guarantor, REG
Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, REG
Geismer, LLC, a Delaware limited liability company, as a Plant Loan Party, REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party, and
REG New Boston, LLC, an Iowa limited liability company, as a Plant Loan Party
(each of the foregoing, a “Loan Party”) hereby (i) acknowledges receipt of a
copy of the foregoing Amendment No. 9 to Credit Agreement (terms defined therein
and used, but not otherwise defined, herein shall have the meanings assigned to
them therein); (ii) consents to each Borrower’s execution and delivery thereof;
(iii) agrees to be bound thereby, including Section 10 of the foregoing
Amendment No. 9 to Credit Agreement; and (iv) affirms that nothing contained
therein shall modify in any respect whatsoever any Loan Documents to which the
undersigned is a party and reaffirms that each such Loan Document is and shall
continue to remain in full force and effect. Although each Loan Party has been
informed of the matters set forth herein and has acknowledged and agreed to
same, each Loan Party understands that Agent and Lenders have no obligation to
inform such Loan Party of such matters in the future or to seek such Loan
Party’s acknowledgment or agreement to future consents, amendments or waivers,
and nothing herein shall create such a duty.

 

RENEWABLE ENERGY GROUP, INC., a Delaware corporation, as a Guarantor By:  

 

Name:  

 

Title:  

 

 

REG HOUSTON, LLC, a Texas limited liability company, as a Plant Loan Party By:  

 

Name:  

 

Title:  

 

 

REG GEISMER, LLC, a Delaware limited liability company, as a Plant Loan Party
By:  

 

Name:  

 

Title:  

 

 

Consent and Reaffirmation to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

REG ALBERT LEA, LLC, an Iowa limited liability company, as a Plant Loan Party
By:  

 

Name:  

 

Title:  

 

 

REG NEW BOSTON, LLC, an Iowa limited liability company, as a Plant Loan Party
By:  

 

Name:  

 

Title:  

 

 

Consent and Reaffirmation to Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment      Total Commitment  

Wells Fargo Capital Finance, LLC

   $ 60,000,000       $ 60,000,000   

All Lenders

   $ 60,000,000       $ 60,000,000   